The action is to recover damages for personal injuries suffered by plaintiff when she slipped and fell on some spinach or other vegetable matter on the sidewalk in front of the premises occupied by defendant Senner. Defendant Tantillo was the tenant of an adjoining store in the same premises owned by Senner. The evidence justified the inference that the spinach fell from a stand maintained by Tantillo in front of the store. (Hughes v. Borden's Farm Products Co., Inc., 252 N. Y. 532; Keegan v. Hohorst, 235 App. Div. 871; affd., 261 N. Y. 566; Wheeler v. Deutch, 242 App. Div. 641; Jensen v. Great Atlantic & Pacific Tea Co., 240 id. 1008.) At the time of the accident the stand was maintained without a permit. It was a nuisance and Senner not only was chargeable with notice of the nuisance but had actual knowledge of its existence. *785(Swords v. Edgar, 59 N. Y. 28; Timlin v. Standard Oil Co., 126 id. 514; Saphir v. Childs Company, Inc., 243 App. Div. 636.) Judgment for plaintiff against both defendants unanimously affirmed, with costs. Present —■ Carswell, Davis, Johnston, Adel and Close, JJ.